                         United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


BALEIGH HUDMAN and MATRACA                       §
POLONCHAK,                                       §
                                                 §   Civil Action No. 4:18-cv-00606
       Plaintiffs,                               §   Judge Mazzant
v.                                               §
                                                 §
STONE CREEK COUNTRY CLUB, INC.                   §
d/b/a STONE CREEK GOLF CLUB and                  §
CGPM MANAGERS II, LLC d/b/a                      §
CENTURY GOLF PARTNERS                            §
MANAGEMENT/ARNOLD PALMER                         §
GOLF MANAGEMENT,                                 §
                                                 §
       Defendants.                               §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court are Defendant CGPM Managers II, d/b/a Century Golf Partners

Management/Arnold Palmer Golf Management’s Motion for Summary Judgment and Brief in

Support (Dkt. #36) and Defendant Stone Creek Country Club, Inc.’s Motion for Summary

Judgment on All Claims by Plaintiffs (Dkt. #39). Having considered the motions and the relevant

pleadings, the Court finds that both motions should be DENIED.

                                     LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,
477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all of the evidence but “refrain from making any credibility determinations or



                                                 2
    weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

    2007).

                                              ANALYSIS

             Defendants moved for summary judgment on the ground that no genuine issue of material

    fact exists as to Plaintiffs’ claims of sexual harassment and retaliation under Title VII. After a

    careful review of the record and the arguments presented, the Court is not convinced that

    Defendants have met their burden of demonstrating that there is no genuine issue of material fact

    as to Plaintiffs’ Title VII claims entitling them to judgment as a matter of law. Accordingly, the

    Court finds that the motions for summary judgment should be denied.

                                            CONCLUSION

             It is therefore ORDERED that Defendant CGPM Managers II, d/b/a Century Golf Partners

.   Management/Arnold Palmer Golf Management’s Motion for Summary Judgment and Brief in

    Support (Dkt. #36) and Defendant Stone Creek Country Club, Inc.’s Motion for Summary

    Judgment on All Claims by Plaintiffs (Dkt. #39) are hereby DENIED.

             IT IS SO ORDERED.
             SIGNED this 24th day of October, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    3
